Filed 5/30/14 P. v. Manry CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
          Plaintiff and Respondent,
                                                                     A138541
v.
ADAM AARON MANRY,                                                    (Solano County
                                                                     Super. Ct. No. FCR293437)
          Defendant and Appellant.

          Defendant Adam Aaron Manry was convicted of first degree residential burglary,
on an aiding and abetting theory, after he was found with recently stolen goods in his car.
Defendant contends there was insufficient evidence to establish he possessed the requisite
felonious intent. Because we find substantial evidence to support the jury’s verdict, we
affirm.
                                               I. BACKGROUND
          Defendant, along with codefendant Christian Paynes, was charged with one count
of first degree residential burglary in an information dated September 4, 2012. (Pen.
Code, § 459.) Defendant’s trial was severed from that of Paynes.
          Defendant and Paynes arrived at the Vacaville home of the victim, a high school
student, early on the morning of May 22, 2012. Paynes had offered to drive the victim to
school, but defendant drove them in his car because Paynes was unable to drive. Paynes
had known the victim for several years, but defendant had met him only recently, when
the three played video games at the victim’s home. Defendant did not enter the home
that morning, but before leaving, Paynes used the restroom. On the drive to school,
Paynes played music on his cell phone. While the three were driving around before
dropping the victim off, defendant asked the victim if he intended to skip school that day.
       Just before 8:30 a.m., defendant and Paynes returned to the victim’s residence,
purportedly to retrieve Paynes’s cell phone. The victim’s mother let Paynes into the
home to look for his phone, which he did not find. Defendant and Paynes left in
defendant’s car, and the victim’s mother left for work. Sometime between 9:30 a.m. and
10:00 a.m., defendant and Paynes made a third trip to the victim’s residence. A neighbor
saw one person walk through the side gate of the victim’s home and a second person,
generally fitting defendant’s description, walk away from the home down the driveway.
       When the victim’s mother returned home around noon, she noticed the screen was
removed from the back kitchen window and the back door was unlocked. She then
noticed three video game systems, a PlayStation 3, an Xbox 360, and a Nintendo Wii,
along with other equipment, were missing from her living room. A few hours later, she
called the Vacaville police and gave them the serial number of the missing Nintendo Wii.
       At 10:47 a.m., defendant and another person sold a PlayStation 3 at a video game
store in Vacaville, providing defendant’s driver’s license. Later in the day, they returned
to the store and sold an Xbox 360 game console and hard drive. That night, a Vacaville
police officer drove to defendant’s home and found him with Paynes. After the officer
arrested them, he searched defendant’s car and found a Nintendo Wii system with a serial
number matching the one provided by the victim’s mother.
       During the subsequent interview at the police station, defendant initially claimed
he had not returned to the victim’s residence a third time that day. After further
questioning, he acknowledged returning to the victim’s home a third time at Paynes’s
request, but he maintained ignorance as to Paynes’s purpose until after Paynes left the
home with the Nintendo Wii. Defendant eventually conceded he knew Paynes had his
cell phone with him the whole time and had returned to the residence a third time with
the intention of taking the systems.
       The jury convicted defendant of burglary, and he was sentenced to three years’
probation.


                                             2
                                    II. DISCUSSION
       Defendant contends his conviction must be reversed because there was insufficient
evidence from which the jury could conclude he had formed an intent to aid Paynes prior
to Paynes leaving the victim’s home with the stolen systems.1
       When a criminal conviction is challenged as lacking evidentiary support, the court
must review the whole record in the light most favorable to the prosecution to determine
whether it discloses substantial evidence—that is, “evidence which is reasonable,
credible, and of solid value—such that a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.” (People v. Johnson (1980) 26 Cal. 3d 557, 578; see
also People v. Zamudio (2008) 43 Cal. 4th 327, 357.) In making this determination, the
appellate court “must presume every fact the jury could reasonably have deduced from
the evidence.” (People v. Boyer (2006) 38 Cal. 4th 412, 480, disapproved on other
grounds in People v. Stansbury (1995) 9 Cal. 4th 824, 830, fn. 1.)
       A defendant who aids and abets in the commission of a crime incurs the same
criminal liability as the principal perpetrator. (People v. Montoya (1994) 7 Cal. 4th 1027,
1038–1039.) One may be liable when he or she aids the perpetrator of an offense,
“knowing of the perpetrator’s unlawful purpose and intending, by his or her act of aid, to
commit, encourage, or facilitate commission of the offense.” (Id. at p. 1039.) Where
liability is predicated upon a theory of aiding and abetting, the defendant’s intent to
encourage or facilitate the actions of the perpetrator “ ‘must be formed prior to or during
“commission” of that offense.’ ” (Ibid.) Because direct evidence of intent is rarely
available, “intent must usually be inferred from all of the facts and circumstances
disclosed by the evidence.” (People v. Carter (2005) 36 Cal. 4th 1215, 1260–1261.)
       “The crime of burglary consists of an act—unlawful entry—accompanied by the
‘intent to commit grand or petit larceny or any felony.’ ” (People v. Montoya, supra,



       1
        Defendant also argues against the prosecution’s theory of guilt based on
defendant being found with recently stolen items in his car. Since we affirm the jury’s
finding on the aiding and abetting theory, we do not address this argument.


                                              3
7 Cal.4th at pp. 1041–1042.) Therefore, to support the defendant’s conviction, the
prosecution was required to demonstrate that before Paynes left the victim’s residence for
the final time, defendant (1) had knowledge of Paynes’s criminal purpose; and (2) acted
with the intent or purpose either of committing, or of encouraging or facilitating
commission of, the offense. (See People v. Beeman (1984) 35 Cal. 3d 547, 560.)
       We find substantial evidence to support the necessary findings. Defendant was
aware of the presence of the game systems in the home and volunteered with Paynes to
drive the victim to school, although he had only just met him. On the way, defendant
asked the victim if he intended to cut school that day, from which the jury could have
reasonably inferred defendant wanted to ensure the victim’s home would be unoccupied
for the remainder of the morning. Defendant then drove Paynes back to the home,
although he knew Paynes’s claim to be looking for his cell phone was false. He then
returned yet a third time, admittedly knowing Paynes intended to burglarize the home
when they arrived. From these circumstances, the jury could readily have inferred that
defendant was a full participant in the theft from the beginning, aware of Paynes’s intent
to steal the game systems and intending to assist him throughout.
       Defendant’s assistance also proved critical to the effectuation of the burglary. He
supplied the car and the driver’s license necessary to take, and ultimately sell, two of the
three game consoles. These facts are similar to those in People v. Montoya, in which the
Supreme Court upheld a defendant’s burglary conviction on an aiding and abetting theory
when the defendant drove the perpetrator to take items from the perpetrator’s ex-
girlfriend’s apartment and acted as an interpreter while the perpetrator sold the stolen
items. (People v. Montoya, supra, 7 Cal.4th at p. 1037.)
       Defendant argues that each piece of evidence could also be found to be consistent
with his innocence. The argument disregards the standard of review on appeal. “[I]t is
the exclusive province of the . . . jury to determine . . . the truth or falsity of the facts
upon which a determination depends.” (People v. Maury (2003) 30 Cal. 4th 342, 403.)
As noted above, in a substantial evidence review we “must presume every fact the jury
could reasonably have deduced from the evidence.” (People v. Boyer, supra, 38 Cal. 4th
4
at p. 480.) A reversal for insufficient evidence “ ‘ “is unwarranted unless it appears ‘that
upon no hypothesis whatever is there sufficient substantial evidence to support’ ” the
jury’s verdict.’ ” (People v. Manibusan (2013) 58 Cal. 4th 40, 87.) Taken as a whole, the
evidence permitted a reasonable trier of fact to infer defendant’s wrongful intent beyond
a reasonable doubt.
                                   III. DISPOSITION
       The judgment of the trial court is affirmed.




                                                  _________________________
                                                  Margulies, Acting P.J.


We concur:


_________________________
Banke, J.


_________________________
Becton, J.*




*
 Judge of the Contra Costa County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.



                                             5